Quinn, J.
This is an appeal by the city of St. Paul from a judgment of the district court, reducing an assessment of benefits to certain real estate owned by the respondent, for paving on Snelling avenue.
In 1910 such proceedings were had, that the city council, on June 20, 1919, prepared and adopted a final order for the paving of Snell-*169ing avenue. Accordingly sewer and water connections were commenced by tbe city early in 1920, preliminary to tbe general work of paving. At tbis time tbe city charter provided that the entire cost of improvements in the way of paving might be assessed against tbe abutting property. At an election held on November 2, 1920, the charter was amended to take effect December 2, 1920. The amendment provided that the amount which might be assessed against abutting property for paving any street, boulevard, parkway or other highway shall not exceed the cost of a strip -of such pavement 12 feet wide adjacent to the property thus assessed, and that the cost of the pavement, over and above the amount assessed against the property benefited shall be paid out of the city revenue, etc. Provided that nothing in the amendment shall prevent the council from appropriating sufficient money from the general funds of the said city to pay the cost of any improvement of street intersections and crosswalks therefor.
On May 4, 1921, the contract for the paving was approved by the council, and on May 20, 1921, it was countersigned by the comptroller. The work of paving was commenced in June, 1921, and completed during that year. On January 25, 1922, the city council caused to be submitted to the district court, an assessment of benefits, costs and expenses arising from the paving of the avenue from the south line of Randolph street to the south line of Grand avenue.
The property of respondent involved is the campus lying between Snelling and Macalester avenues, bounded on the north by Grand avenue and on the south by St. Clair street. For the purpose of arriving at the amount of the assessment the frontage of the campus on Snelling avenue was figured from the property line on Grand avenue, south to the property line on St. Clair street. Upon considering the matter the district court found that such assessment, computed on the basis of the cost of a 12-foot strip of pavement, under the provisions of the charter as amended, totals $18,983.79, but that this amount includes the paving of intersecting streets and alleys, which should be deducted, and accordingly reduced that amount to $15,707.9S. The street and alley intersections for which the court made such reduction, are streets and alleys approaching *170Snelling avenue from the east, terminating at tbe east line thereof, none of them extending across Snelling into tbe campus.
Tbe record presents two questions for determination. Whether the assessment, under the circumstances, should have been levied under the provisions of the charter as amended, which became effective after tbe final order inaugurating tbe improvement, but prior to the letting of the contract for the paving, and, whether tbe court was in error in reducing tbe assessment below tbe sum of $18,933.79, which was tbe cost of a strip of such pavement 12 feet wide along respondent’s property, on account of street and alley intersections.
We are of tbe opinion and hold that the provision of the charter as amended applies to the assessment. The improvement was inaugurated before the amendment was adopted and tbe work of paving was completed before tbe proceeding for tbe levying of an assessment was begun. The initial step in tbe proceeding to levy the assessment was prepared by the commissioner of finance, then submitted to the council for its approval, and when so approved tbe same was returned and filed with the commissioner of finance, who, on January 25, 1922, filed a copy thereof with the district court as required by tbe charter. Tbe preparation of tbe assessment made by the commissioner of finance constituted the commencement of the proceeding to levy the assessment and was controlled by the charter as amended, as held by tbe district court.
The actual frontage of respondent’s property from tbe property line on St. Clair street is 2,050.93 feet, and the cost of paving the 12-foot strip complete, along that frontage was as follows: Paving, $14,787.53; curbing, $3,653.20; driveway approaches, $493, maiding a total cost of $18,933.79, which is tbe proper amount to be assessed under the charter as amended. The frontage equal to tbe width of the streets and alleys approaching Snelling avenue from the east, opposite respondent’s property, is 345 feet. These streets and alleys do not extend into respondent’s property. The frontage of the campus is unbroken, except as to private driveway approaches, and we- see no reason for any reduction in the assessment for intersections. Tbe judgment appealed from should be amended so as to assdss respondent’s property for the improvement in tbe sum of *171$18,933.79, in lien of $15,707.98. As so amended the judgment is affirmed.